DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-21 are presented for examination.
	Claim 1 has been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,721 B. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claim(s) 1-20 of the above patent contain(s) every element of claim(s) 2-21 of the instant application and thus anticipate the claim(s) of the instant application.  Claim(s) of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lohmar et al (hereafter, “Lohmar”), US 2014/0149557.

Regarding claim 2, Lohmar teaches a method comprising: 
receiving, by a first device (i.e., client 1, Fig. 1)), at least a portion of media content from a second device (i.e., server 2, Fig. 1)(i.e., download the first segment, page 5 paragraph [0059]); 
sending, by the first device to the second device, an indication of a selection of a first quality level or a second quality level at which the media content is available for the first device (i.e., the client selects a media bitrate/quality from the media bitrate/quality candidates in the manipulated manifest file and downloads the second segment with a bit rate which is slightly  larger than the selected media bit rate, page 5 paragraph [0060]);  the first quality level having a first bitrate, and the second quality level having a second bitrate that is different than the first bitrate (i.e.,  client processes the manifest…lowest/first available media data rate/quality …a medium/second available media data rate/quality, page 1 paragraph [0006]), wherein the media content is associated with a quality change defining an acceptable change by at least one transcoder between quality levels (i.e., Lohmar, in page 2 paragraph [0019], discloses  “media data rate candidates” defines possible data media data rates encoding content, i.e., the used encoder is able to encode the content at the media data rate candidates. Lohmar, in page 5 paragraph [0060], further discloses adjusting the media bitrate candidates based on the changed available bitrate between server and the client(s) and transmits the manipulated manifest file to the client…then…client selects media bitrate from  the media bitrate candidates in the manipulated manifest file and downloads the second segment with a bit rate which is slightly larger than the select media bitrate); and
 receiving, by the first device, transcoded media content from the second device, the transcoded media content being transcoded to the first quality level or the second quality level based on the selection of the first quality level or the second quality level, wherein a difference between the first bitrate associated with the first quality level and the second bitrate associated with the second quality level satisfies the quality change acceptable for transcoding (i.e., Lohmar, in page 4 paragraph [0053], discloses manifest file is a structure comprising media bitrate candidates indicating a media bitrate at which content segments of media content stream can be encoded. Lohmar, in page 5 paragraphs [0060] and [0065], further discloses the client selects a media bit rate from the media bit rate candidates in the manipulated manifest file and downloads the second segment with a bit rate which is slightly larger than the selected media bitrate).


Regarding claim 4, Lohmar teaches the method of claim 2, further comprising: receiving at least one file (i.e., manifest file) including a number of entries defining quality levels that satisfy the quality change, the quality levels defined by the number of entries including the first quality level and the second quality level (i.e., page 1 paragraph [0006] and page 2 paragraphs [008]- [0019]).

Regarding claim 5, Lohmar teaches the method of claim 2, wherein the media content is transcoded to the first quality level or the second quality level based on the first quality level or the second quality level being different from a third quality level at which the media content is accessed by the first device (i.e., page 2 paragraphs [0018]- [0019]).

Regarding claim 6, Lohmar teaches the method of claim 5, wherein the first quality level, the second quality level, and the third quality level are provided for selection by the first device (i.e., page 5 paragraph [0060]).
Regarding claim 7, Lohmar teaches the method of claim 6, further comprising: receiving one or more updated files in response to the media content being transcoded to the first quality level or the second quality level, the first quality level, the second quality level, and the third quality level being provided for selection in the one or more 
Regarding claim 8, Lohmar teaches the method of claim 2, further comprising: accessing, by the first device, one or more program segments of the media content (i.e., page 5 paragraphs [0059]- [0060]).
Regarding claim 9, Lohmar teaches the method of claim 2, wherein the first device is a mobile device or a computer (i.e., Fig. 7 and page 6 paragraph [0079]), and wherein the second device includes the at least one transcoder (i.e., Fig. 4 and page 4 paragraph [0053]).
Regarding claims 10-16, those claims recite a first device for performing a method claims 2-7 and 9, discussed above, same rationale of rejections is applied. 
In addition, Lohmar teaches one or more processors; and memory accessible to the one or more processors, the memory storing instructions, which upon execution by the one or more processors (i.e., page 4 paragraph [0050]).

Regarding claim 17-21, those claims recite a non-transitory computer-readable medium of a first device having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform method claims 2, 4, 5, 7, and 9, discussed above, same rationale of rejections is applied. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441